This is an attempt to review a judgment rendered by direction of the trial judge in the circuit court for Kent county, in favor of the plaintiff. The first question presented by the record is whether there is anything before this court to constitute a basis for review. In Miley v. Johnson, 220 Mich. 174, we pointed out that there are two methods to be followed in procuring a review of causes upon writ of error.
First. By settling a bill of exceptions and assigning error under Circuit Court Rule No. 66.
Second. Without a bill of exceptions but upon the record and error assigned under Supreme Court Rule No. 11.
In this case the writ of error was sued out by Mr. Eugene Carpenter, representing three of the stockholders of the Haney School Furniture Company, whose right to be heard is challenged by all of the other parties. The attorneys for the defendant, the Grand Rapids Trust Company, trustee, have filed a brief in which they have expressed themselves as satisfied with the judgment. No bill of exceptions was settled or signed by the circuit judge. We have before us only the record consisting of the process, pleading, verdict and judgment. There are five assignments of error. They all relate to matters *Page 117 
pertaining to the evidence and the instructions of the court. As there is no bill of exceptions, we are unable to determine the questions presented by such assignments. There is nothing to review.
The judgment of the circuit court is affirmed, with costs.